Citation Nr: 0012987	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-06 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1965 to September 1969.

2.  On March 21, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

ORDER

The appeal on the issue of entitlement to service connection 
for a skin disability is dismissed.


REMAND

By rating decision in April 1997, the RO granted service-
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent disability evaluation effective 
September 12, 1995.  In a statement received in July 1997, 
the veteran expressed disagreement with the 10 percent 
rating.  By rating decision in October 1997, the RO assigned 
a 50 percent evaluation for PTSD with an effective date of 
September 12, 1995.  Under the circumstances, the record 
shows that the veteran effectively initiated an appeal from 
the April 1997 rating decision.  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to the evaluation assigned for the 
veteran's PTSD.  38 C.F.R. § 19.26.  Although the Board in 
the past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that the proper course of 
action is to remand the matter to the RO.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran from 
the April 1997 rating decision which 
addressed the assignment of an evaluation 
for PTSD.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet. App. 238 (1999).  The 
veteran has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

